DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered.
Acknowledgment 
Claims 46, 53-54 are amended and filed on 2/11/2021.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon Deppe on 7/22/2021.
The application has been amended as follows: 
In line 14 of claim 46, “said partially flexible member” is changed to “said at least partially flexible member”.
In line 2 of claim 50, “and further comprising” is changed to “and the tubular compartment further comprising”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 As to claim 46, a dispensing device for use with a beneficial agent, comprising: a dispensing package, at least partially flexible member, comprising a tubular compartment, a dispenser, a rigid sealed 
 In particular, Yugari (US. 20010047162A1) is the closest prior art of record. Even though Yugari discloses a dispensing device for use with a beneficial agent, comprising: a dispensing package, at least partially flexible member, comprising a tubular compartment, a dispenser, Yugari fails to disclose a rigid sealed pressure chamber enclosing at least a portion of said tubular compartment and configured such that elevated pressure in a space defined between said rigid sealed pressure chamber and said at least partially flexible member comprising said tubular compartment results in expulsion of said beneficial agent or said constituent of the beneficial agent from at least said tubular compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 2/11/2021, with respect to claim 46 and the limitation of the rigid chamber and limitation related to the elevated pressure have been fully considered and are persuasive.  The 102 rejection of claim 46 has been withdrawn. 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783